Kellam, J.
I concur in the decision of this case because I do not think the record requires us to say that the conclusion of the trial court was such an abuse of discretion as to justify a reversal, yet I should have been better satisfied with a decision sustaining the challenge to the juror Lahey. I think that when a proposed juror states positively that he has formed an opinion upon the issue he is to try, that he still entertains such opinion, and that it would require the evidence .of witnesses to remove or change that opinion, he is prima facie disqualified, and the fact that a series of suggestive and disciplinary questions results in his finally saying that, notwithstanding his previously formed and still entertained opinion, he could try the case impartially, does not necessarily remove such disqualification. Much importance is attached to the language of our statute, and to the fact that the information upon which the juror’s opinion was formed was not' derived from one who knew the facts, but it was derived from McLaughlin, who sustained precisely the same relation to the defendant and to the fire which caused the damage complained of as did the plaintiff himself. He was a sufferer by the same fire. If this plaintiff could recover, McLaughlin could; so that in respect to his qualifications as a juror in this case his opinion must be regarded as though it rested upon information received from the plaintiff himself. If McLaughlin, who was a victim of the same fire and who had the same interest as the plaintiff in ascertaining and knowing the true facts concerning it; had correctly informed the juror as to the facts, then he had prejudged the case, and was not a qualified juror. While considerable latitude must be conceded to the trial court in deciding upon the qualification of jurors, I cannot help thinking that any litigant or any attorney might fairly and-reasonably object to trying his case before a jury of men, each of whom confessedly entertained an opinion which it would take evidence to change, resting not upon idle and unauthentic rumor, but upon information received from one sustaining precisely the same relation to the facts and the issue to be tried as the plaintiff himself. I make these suggestions in connection with this case because I believe the tendency of the courts in recent times is to drift away upon too slight excuse from the original notion that a *409qualified juror is an indifferent and impartial juror, — a juror with a mind not preoccupied by any opinion upon the question to be tried that would require to be overcome and destroyed before he would be equally susceptible to evidence from either side.